Delegation of the President’s Power To Appoint Members of
        the National Ocean Research Leadership Council

Draft am endm ents to 10 U S.C. § 7902 em pow ering the P resident to delegate to the head o f a depart­
   m en t his authority to appoint certain m em bers o f the N ational O cean R esearch L eadership C ouncil
   w o uld not violate the C onstitution’s A ppointm ents Clause.


                                                                                                  January 29, 1997

                        M e m o r a n d u m O p in io n f o r t h e G e n e r a l C o u n s e l
                                         D epa rtm en t o f th e N avy



   This responds to your letter of January 6, 1997, seeking our opinion whether
Congress could authorize the President to delegate, to the head of a department,
his power to appoint members of the National Ocean Research Leadership Council
( “ Council” ). Letter for Christopher Schroeder, Acting Assistant Attorney General,
Office of Legal Counsel, from Steven S. Honigman, General Counsel of the Navy
(Jan. 6, 1997) (“ January 6 Letter” ). We believe that Congress could do so.
   Attached to your letter are draft amendments to the provisions creating the
Council, 10 U.S.C. §§7901-7903 (Supp. II 1996).1 The existing provisions con­
flict with the Appointments Clause, U.S. Const, art. II, §2, cl. 2, under which
the President, with the Senate’s advice and consent, appoints all officers of the
United States, except that “ the Congress may by Law vest the Appointment of
such inferior Officers, as they think proper, in the President alone, in the Courts
of Law, or in the Heads of Departments.” In our view, it is permissible for the
members o f the Council to be inferior (rather than principal) officers, because
the Council will perform “ certain, limited duties” and will be “ limited in jurisdic­
tion” to one particular program.2 See Morrison v. Olson, 487 U.S. 654, 671-
72 (1988); cf. 41 U.S.C. § 46(a) (1994) (creating Committee for Purchase From
People Who Are Blind or Severely Disabled, the members of which may all be
inferior officers). However, contrary to the Appointments Clause, the existing
statute vests the appointment of some members of the Council in private entities
or officers who are not the heads of departments. The draft amendments would
correct this infirmity. See Statement on Signing the National Defense Authorization
Act fo r Fiscal Year 1997, 2 Pub. Papers of William J. Clinton 1645, 1646-47
(Sept. 23, 1996).

   1 Editor’s Note. Section 7902 was substanually revised by the National Defense Authorization Act for Fiscal Year
1998, Pub L No 105-85, § 2 4 1(a), 111 Stat 1629, 1665-66, on November 18, 1997 Section 7903 was completely
revised by the same Act Id § 2 4 1 (b )(l), 111 Stat. at 1666
   2 Some Council members, in addition, will be “ limited in tenure’’ to two-year terms See Morrison v. Olson,
487 U S 6 5 4 ,6 7 2 (1988)


                                                         38
Delegation o f the President's Power To Appoint Members o f the National Ocean Research Leadership
                                              Council

  Under the draft amendments, the President would appoint those members of
the Council who, under the existing law, would not be properly appointed.3 The
amendments would empower the President to delegate this authority to the head
of a department but would permit no further delegation. See Draft 10 U.S.C.
§79020).
   We believe that such a provision would be constitutional. Under the Appoint­
ments Clause, Congress could vest the appointment of the Council’s members
in the President alone or in the head of a department. The Appointments Clause
places broad discretion in the Congress to choose among the alternative appoint­
ment mechanisms “ as they think proper.” See Morrison, 487 U.S. at 673 ( “ [T]he
inclusion of ‘as they think proper’ seems clearly to give Congress significant
discretion to determine whether it is ‘proper’ to vest the appointment of, for
example, executive officials in the ‘courts of Law.’ ” ). Furthermore, an exercise
of Congress’s discretion along the lines of the draft provision would not
“ diffus[e]” the appointment power beyond the officials named in the Constitution
and thus would square with the principle “ that those who w ield[]” the appoint­
ment power should be “ accountable to political force and the will of the people.”
Freytag v. Commissioner, 501 U.S. 868, 883, 884 (1991); The Constitutional
Separation o f Powers Between the President and Congress, 20 Op. O.L.C. 124,
152 n.82 (1996). Congress would vest the appointment power only in the officials
identified in the Appointments Clause and would simply authorize the President
to decide which of those officials would act in a particular instance.
   Although we believe that the proposal would be constitutional, you may wish
to consider revising it to specify, at least by a description, the department heads
to whom the President could delegate his authority. For example, the provision
might be limited to the heads of departments whose responsibilities are germane
to the work of the Council. This revision would counter any argument, whether
ulimately persuasive or not, that Congress had improperly delegated its responsi­

   3 Under the draft, the President would thus appoint seven members, instead of the three who would have been
appointed by pnvate entities and the four who would have been appointed by an officer not the head of a department
Draft 10 U S C § 7902(b)(13)—(16). As under existing law, 10 members of the Council would occupy full-time
positions to which they have been appointed by the President, with the advice and consent of the Senate Id
§ 7902(b)(l)-(8), (11), (12) The statute would assign them additional germane duties Two others — the Director
of the Defense Advanced Research Projects Agency and the Director of the Minerals Management Service of the
Department of the Interior — would not be appointed to any position by the President, but appear to be inferior
officers who have been properly appointed by heads o f departments and who would be given additional germane
duties The Director of the Defense Advanced Research Projects Agency carries out certain duties assigned to the
position by statute, see 15 U S C §5207(c) (1994), Congress has specifically set his salary, 5 U S C §5316 (Supp
II 1996), and he is appointed by the head o f a department, the Secretary of Defense, under his statutory authority,
DoD Directive No 5134 10, at 4 (Feb 17, 1995) See Freytag i* Commissioner, 501 U.S 868, 883 (1991) The
status of the Director o f the Minerals Management Service may be less certain Although the Secretary of the Interior
appoints the Director, see Reorganization Plan No 3 of 1950, §2, 3 C F R. 1003, 1003 (1949-1953), reprinted
in 5 U S C app at 1468 (1994), and in 64 Stat 1262 (1950), the Director’s salary is not set, by statute However,
the Director has some responsibilities assigned by statute, see, e.g , 33 U S.C § 2803(e)(2) (1994), 25 U.S.C. §4041
(1994), in addition to the very substantial duties he exercises by regulation, 30 C F R pts 201-290 (1996) Thus,
he too appears to be a properly appointed infenor officer


                                                       39
                   Opinions o f the Office o f Legal Counsel in Volume 21


bility under the Appointments Clause by conferring an authority on the President
without any standards at all.
  Finally, as you explain in your letter, one reason for specifically providing for
delegation of the appointment power here is to take account of “ the apparent
emphasis on accommodation of a variety of interests in the deliberations of the
Council.” January 6 Letter at 2. While not disputing your point, we note that
we would not interpret the requirements that some members of the Council “ rep­
resent the views’ ’ of various interests as in any way disabling the President from
insisting that all members of the Council act in accordance with his policies. See
Myers v. United States, 272 U.S. 52, 135 (1926). We understand the statute as
requiring the selection of persons with particular backgrounds and perspectives,
but the ‘ ‘interests’ ’ to be sought by each member can only be those of the United
States.

                                                        RANDOLPH D. MOSS
                                                    Deputy Assistant Attorney General
                                                        Office o f Legal Counsel




                                            40